DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022 was filed after the mailing date of the instant application on 10/19/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
This office action is in response to the amendment filed 08/08/2022, which amends claims 1 and 8. Claims 1, 3, and 8-16 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 08/08/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(a) of claims 1, 3, and 8-16 as failing to comply with the written description requirement, claims 1, 3, and 8-16 as failing to comply with the enablement requirement, the rejection under 35 U.S.C. 103 of claims 1, 3, and 8-16 as being unpatentable over Rothe et al. (EP 3035400 A1) in view of Cho et al. (KR10-2014-0120875 A1).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (EP 3035400 A1) in view of Kita et al. (WO 2009/054253 A1).
With respect to claim 1, Rothe discloses an organic semiconducting material (“light-emitting diode”) comprising at least one electron transport matrix (“an electron transport stack of at least two electron transport layers”), wherein the first electron transport layer comprises a first n-dopant comprising a metal salt (“the first electron transport layer comprises a dopant of a lithium halide”) (abstract). 
However, Rothe does not include a non-emissive first matrix compound according to Chemical Formula I (claim 1). 
Kita teaches an electron transport compound for use as a host in the electron transport layer (page 7, lines 266-268 and 276-280) according to formula 182 (page 43), which is pictured below.

    PNG
    media_image1.png
    151
    292
    media_image1.png
    Greyscale

This compound meets the requirements of instant Chemical Formula I when R1 to R4 are C5 heteroaryl groups, a, b, c, and d are 1 and e is 0, A1 and A2 are single bonds, A3 is a C6 arylene, A4 is a substituted C6 arylene where the substituents are two C5 heteroaryl groups, and A5 is an unsubstituted C5 heteroaryl group.
Kita teaches that using this compound in an organic electroluminescent element results in high light emission luminance and low driving voltage (page 8, lines 304-310).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the electron transport compound of Kita in the electron transport layer of the device of Rothe in order to form an electroluminescent device with high light emission luminance and low driving voltage, as taught by Kita.
With respect to claim 3, Rothe in view of Kita teaches the organic semiconducting material of claim 1, and the electrical first n-dopant is an alkali metal salt, as discussed above.
With respect to claim 8, Rothe in view of Kita teaches the organic semiconducting material of claim 1, and the first matrix compound meets the requirements of Chemical Formula (1a) when R1 to R4 are C5 heteroaryl groups, a, b, c, and d are 1 and e is 0, L is a C6 arylene, Ar1 is a substituted C6 arylene where the substituents are two C5 heteroaryl groups, and ET is an unsubstituted C5 heteroaryl group.
Kita teaches that using this compound in an organic electroluminescent element results in high light emission luminance and low driving voltage (page 8, lines 304-310).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the electron transport compound of Kita in the electron transport layer of the device of Rothe in order to form an electroluminescent device with high light emission luminance and low driving voltage, as taught by Kita.
With respect to claim 9, Rothe in view of Kita teaches the organic semiconducting material of claim1, and the first matrix compound is represented by Chemical Formula (Ib) when R1 to R4 are C5 heteroaryl groups, a, b, c, and d are 1 and e is 0, L is a single bond, X2-X8 and X10 are carbon atoms, X9 and X11 are CRa and Ra is a C5 heteroaryl (pyridine) group, and ET is an unsubstituted C5 heteroaryl group.
With respect to claim 10, Rothe in view of Kita teaches the organic semiconducting material of claim 8, and the group ET is a C5 heteroaryl group, as discussed above.
With respect to claim 11, Rothe in view of Kita teaches the organic semiconducting material of claim 10, and the group ET includes at least one nitrogen atom and is not a carbazole group.
With respect to claims 12 and 13, Rothe and Kita teach the material of claim 1, and Kita teaches a first electrode (anode) a second electrode (cathode), and an organic layer wherein the electron transport layer comprises the compound (page 20, lines 804-829).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of Kita, as Kita demonstrates this was a known device configuration and application of the compound which was known prior to the effective filing date of the claimed invention.
With respect to claims 14-16, Rothe in view of Kita teaches the electronic device of claim 12, and Rothe teaches the invention includes a device comprising one or a plurality of organic light-emitting diodes, and the device may be a display device (paragraph 0228).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use electric device of Rother in view of Kita in a display device, as taught by Rothe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        /Sean M DeGuire/Primary Examiner, Art Unit 1786